Opinion by
Johnson, J.
The president of the importing corporation testified that the actual purchase price of the merchandise was 65 cents per pair; that later he received a quotation of 6.25 pesos per pair, at which price an order was placed, and that he supplied the customs officials with said price; that he instructed his broker to enter the huaraches at 6.25 pesos per pair, rather than at the purchase price; that a conversion rate of 11.58 cents per peso was used, making the 6.25 pesos equal to 72.37 cents; and that he was shocked to learn that the appraiser had advanced the merchandise to 82 cents per pair, net packed, and called for an appeal to reappraisement. In the course of obtaining evidence to support the appeal, it was discovered that quotations were made by competitors at 73 *365cents per pair, and, therefore, it was agreed between counsel that such was the f. o. b. value of the merchandise in Mexico, net packed, rather than the appraised value. From a consideration of the evidence presented, it was held that in entering the merchandise at 72 cents United States currency per pair, based upon a price of 6.25 Mexican pesos, there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.